IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,081



             EX PARTE RODNEY CAMERON STRICKLAND, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-26358 IN THE 75 TH DISTRICT COURT
                          FROM LIBERTY COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The record reflects that trial counsel failed to timely file a notice of appeal. We find,

therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment
                                                                                                    2

of conviction in Cause No. CR-26358 from the 75th Judicial District Court of Liberty County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated

as if the sentence had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: January 28, 2009
Do Not Publish